Citation Nr: 0200139	
Decision Date: 01/07/02    Archive Date: 01/11/02

DOCKET NO.  99 - 23 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral defective 
hearing.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty with the United States Army 
from December 15, 1966, to December 16, 1968, but did not 
serve in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1999 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
for bilateral defective hearing.  

At his September 2001 hearing before the undersigned Member 
of the Board sitting at Washington, DC, the appellant and his 
representative expressed the intent to claim service 
connection for tinnitus on a direct basis or as secondary to 
bilateral defective hearing.  Such constitutes informal 
claims for that benefit under the provisions of 38 C.F.R. 
§ 3.155 (2001).  The claim for service connection for 
tinnitus as secondary to bilateral defective hearing is a new 
claim, not previously adjudicated, and is referred to the RO 
for provision of an application for that benefit (VA Form 21-
526) to the veteran, and for initial consideration and 
adjudication of that issue in accordance with applicable law 
and regulations, including the provisions of the VCAA and 
implementing regulations.  

The veteran's claim for direct service connection for 
tinnitus was previously finally denied by RO rating decision 
of February 1995, and new and material evidence must be 
submitted in order to reopen that claim.  See  38 U.S.C.A. 
§ 5108 (West 1991);  38 C.F.R. § 3.156(a) (2001); and Hodge 
v. West,  155 F.3d 1356, 1361-64 (Fed.Cir. 1998).  Under 
Barnett v. Brown,  83 F.3d. 1380 (Fed.Cir.1996), any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, a potential 
jurisdictional defect may be raised by the court or tribunal 
sua sponte or by any party and at any stage in the 
proceedings and, once 

apparent, must be adjudicated.  The RO has not adjudicated 
the issue of whether new and material evidence has been 
submitted to reopen the claim for direct service 
connection for tinnitus.  That claim is referred to the RO 
for appropriate development, consideration and adjudication 
in accordance with applicable law and regulations, including 
the provisions of the VCAA and implementing regulations, as 
they pertain to reopening claims previously finally denied.  

Also at the September 2001 hearing, the veteran's 
representative stated the intention to claim clear and 
unmistakable error (CUE) in the rating decision of February 
17, 1995, which denied service connection for bilateral 
defective hearing and for tinnitus, based upon the failure of 
the VA audiology examiner in January 1995 to review the 
veteran's claims folder prior to the audiology examination or 
to express an opinion as to any nexus which might exist 
between the veteran's bilateral defective hearing and his 
period of military service.  Those matters are referred to 
the RO for appropriate disposition, to include an RO letter 
to the claimant explaining the requirements to establish a 
valid claim of CUE in a prior final RO rating decision.

The Board limits its consideration herein to the single issue 
identified on the title page of this decision.


FINDINGS OF FACT

1. A rating decision of February 1995 denied service 
connection for bilateral defective hearing; the veteran was 
notified of that adverse determination but failed to initiate 
an appeal, and that decision became final after one year.

2.  In May 1999, the claimant undertook to reopen his claim 
for service connection for bilateral defective hearing by 
submitting additional evidence.

3.  The additional evidence submitted to reopen the claim for 
service connection for bilateral defective hearing includes 
no evidence which has not been previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

CONCLUSION OF LAW

New and material evidence not having been submitted to reopen 
the claim for service connection for bilateral defective 
hearing, that claim is not reopened.  38 U.S.C.A. § 5108 
(West 1991);  38 C.F.R. § 3.136 (2001);  Hodge v. West,  155 
F.3d 1356, 1361-64 (Fed.Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 114 Stat. 2096, 2099 §§ 2-7, 114 Stat. 2096, 2096-2099 
(effective November 9, 2000) [codified as amended at  38 
U.S.C.A §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001)].  The cited law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[codified as amended at  38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  However, some regulations governing reopening 
of previously and finally denied claims were also revised 
effective the date of publication on August 29, 2001.  These 
redefine new and material evidence and the duty to assist in 
applications to reopen previously and finally denied claims.  
While the instant appeal addresses the reopening of a 
previously and finally denied claim, the request to treopen 
that claim was filed on September 28, 1999, and the newly 
revised regulations specific to such claims are inapplicable 
to the instant appeal.  

The record shows that a Supplemental Statement of the Case, 
issued on March 23, 2001, provided the claimant written 
notification of the provisions of the VCAA pertaining to VA's 
duty of notification to the claimant of required information 
and evidence and its duty to assist a claimant in obtaining 
all evidence necessary to substantiate his claims, including 
evidence showing the origin of his hearing loss or indicating 
that the disability or symptoms might be associated with his 
military service.  See Statement of the Case, dated March 29, 
2000, and Supplemental Statement of the Case, dated March 23, 
2001.  It was specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C. § 5103A(f) (West Supp. 2001).  Thus, 
the VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  


1.  Evidentiary and Procedural History

The record shows that a rating decision of February 1995 
denied service connection for bilateral defective hearing, 
for tinnitus, and for bilateral astigmatism.  The veteran was 
notified of that adverse determination and of his right to 
appeal those determinations by RO letter of February 24, 
1995, directed to his address of record.  He failed to appeal 
that decision, and those determinations became final after 
one year.

The evidence of record at the time of the rating decision of 
February 1995 includes the veteran's service medical records, 
including service entrance and separation examinations; his 
DD Form 214; a January 1983 letter to the RO from the 
veteran; the veteran's original application for VA disability 
compensation benefits (VA Form 21-526), received in November 
29, 1994; RO development letters to Kenwood Audiological 
Services and to Harold Barlekamp, M.D., dated in December 
1994; a December 1994 RO development letter to the claimant; 
an October 1991 audiometric report from Kenwood Audiological 
Services; an October 1991 letter from Kenwood Audiological 
Services to Harold Barlekamp, M.D.; a December 1994 letter to 
the RO from Kenwood Audiological Services (now Kenwood 
Hearing Center, Inc.); and reports of VA general medical 
examination, audiometric examination, and ophthalmologic 
examination, conducted in January 1995.  

The veteran's service medical records are silent for 
complaint, treatment, findings, or diagnosis of auditory 
trauma or pathology during the veteran's period of active 
service.  Audiometric testing on service entrance and 
separation examinations, conducted in September 1966 and 
November 1968, respectively, show that the veteran's hearing 
acuity at all levels was equal to or better at service 
separation than at service entry, and no loss of hearing 
acuity during active service was demonstrated.  Further, at 
the time of service separation, the veteran denied any 
history of hearing loss, running ears, or ear, nose or throat 
trouble.  His DD Form 214 showed that he attended a Basic 
Supply Course in 1967; that his military occupational 
specialty (mos) was Communications & Electrical Equipment 
Repair Parts Specialist (76U); and that he served overseas in 
Europe for 7 months and 13 days.  The veteran's January 1983 
letter to the RO stated, in pertinent part, that he became 
employed four days after leaving service in 1968 and had he 
had never needed to draw unemployment, but was currently 
unemployed.  The veteran's original application for VA 
disability compensation benefits, received in November 29, 
1994, stated that his ear and eye problems began during 
service between 1966 and 1968 and were shown on his service 
separation examination, and cited postservice treatment for 
his ears by Harold Barlekamp, M.D., and at Kenwood Hearing 
Center, Inc. in December 1991.  

The RO development letters to Kenwood Hearing Center, Inc., 
and to Harold Barlekamp, M.D., dated in December 1994, 
included medical record release authorizations (VA Forms 21-
4142) and asked for medical treatment/ hospitalization 
records pertaining to the claimant, while the December 1994 
RO letter to the claimant informed him that medical evidence 
had been requested from Dr. Barlekamp and from Kenwood 
Hearing Center, Inc., and asked that he submit medical 
evidence showing treatment for his claimed disabilities from 
the time of service discharge to the present.  No response 
was received from Dr. Barlekamp.

A letter from Kenwood Hearing Center, Inc., dated in December 
1994, stated that the veteran had previously undergone an 
audiogram at that facility; that he had tried hearing aids, 
but returned them; and that the claimant was last seen in 
1991.  A report of audiometric testing at Toledo 
Otolaryngology Group, Inc. (Kenwood Audiological Services) in 
October 1991 disclosed normal sloping hearing up to 1000 
Hertz, bilaterally, then dropping off very sharply to a 
severe sensorineural hearing loss in both ears, while his 
speech discrimination ability was fair, bilaterally.  An 
October 1991 letter from Kenwood Audiological Services to Dr. 
Barlekamp noted his referral of the veteran, cited the 
veteran's extensive history of noise exposure and his 
complaints of occasional popping, tinnitus, and diminished 
hearing in his left ear, and reported the findings on the 
October 1991 audiometric testing.  In a December 1994 letter 
to the RO, the veteran stated that from 1966 to 1968, he 
worked in supply and was in charge of weapons and ammunition; 
that while posted to Germany in 1967, he fired a rifle at the 
rifle range for hours each day, causing ringing in his ears 
and hearing loss; that one day he experienced a "loud pop" 
in his left ear; and that his hearing hasn't been right 
since.  He related that he had "always" had ear aches, and 
hoped that the ringing would go away, but was embarrassed and 
unwilling to wear hearing aids.  

On VA general medical examination in January 1994, the 
veteran reported ringing in the ears and hearing loss in each 
ear, cited treatment at Kenwood Hearing Center, Inc., in 
November and December 1991, and indicated that he had worked 
as a file clerk at the VAMC, Toledo, from August 1989 to the 
present.  The report of VA general medical examination noted 
the veteran's complaints of hearing loss, while examination 
disclosed that his auditory canals were clear; that his 
tympanic membranes showed bilateral focal scarring, with no 
sign of discharge or perforation; and that no tenderness was 
elicited.  The diagnosis was hearing loss by history.  The 
January 1994 VA report of audiometric examination cited the 
veteran's history of frequent bilateral high-pitched loud 
ringing tinnitus, beginning several years previously and 
lasting a few seconds, with no known cause, worse in quiet 
areas and at night when it causes him to wake, and 
constituting a moderate annoyance.  He also stated that he 
had first noticed tinnitus in about 1984, and that it was 
getting progressively worse, but does not affect his speech 
or understanding.  Speech discrimination testing was 
considered unreliable by the examining audiologist, who 
recommended that such should not be used for compensation 
purposes.  Audiometric testing revealed bilateral high 
frequency sensorineural hearing loss.  

A rating decision of February 1995 denied service connection 
for bilateral defective hearing and for tinnitus on the bases 
that the service medical records were negative for complaint, 
treatment, or diagnosis of defective hearing or tinnitus; 
that the veteran reported his only treatment for ear 
disability to have taken place in 1991; that treatment 
records dated in 1991 noted complaints of hearing loss and 
tinnitus, and cited the veteran's extensive history of noise 
exposure; that a report of VA examination in January 1995 
diagnosed bilateral high frequency sensorineural hearing 
loss, and cited the veteran's statement dating the onset of 
tinnitus to about 1984; and that there was no objective 
evidence of hearing loss and tinnitus until many years after 
final service separation.  Although the veteran was notified 
of that adverse decision  and informed of his right to appeal 
those determinations by RO letter of February 24, 1995, 
directed to his address of record, he failed to initiate an 
appeal and that decision became final after one year.  

Evidence added to the record since the unappealed rating 
decision of February 1995 includes audiometer printouts and 
reports of private audiometric examinations of the veteran at 
Kenwood Audiological Services in February 1973, in October 
1984, and in August 1986; a duplicate copy of the October 
1991 report of audiometric testing at Toledo Otolaryngology 
Group, Inc. (Kenwood Audiological Services); a duplicate copy 
of the veteran's original application for VA disability 
compensation benefits, duplicate copies of the RO development 
letters to Kenwood Hearing Center, Inc., and to Harold 
Barlekamp, M.D., dated in December 1994, with VA Forms 21-
4142, a duplicate copy of the December 1994 RO letter to the 
claimant informing him of the action taken and asking that he 
submit medical evidence showing treatment for his claimed 
disabilities from the time of service discharge to the 
present; a duplicate copy of the RO notification letter of 
February 24, 1995, and a Report of Contact (VA Form 119) by 
the veteran, dated in July 1999.  

By rating decision of October 1999, the RO declined to reopen 
the veteran's claim for service connection for bilateral 
defective hearing on the grounds that new and material 
evidence had not been submitted, and the veteran initiated 
and perfected his appeal of that determination.  Additional 
evidence then added to the record included an October 1999 
letter from the veteran, accepted as a Notice of 
Disagreement; the veteran's Substantive Appeal (VA Form 9); 
the transcript of a personal hearing held in March 2000 
before an RO Hearing Officer; an RO letter to Dr. Barlekamp, 
dated December 15, 2000, again requesting medical records of 
the veteran; an RO letter to the veteran, dated December 15, 
2000, informing him of that action and that he was 
responsible for obtaining that evidence in a timely fashion; 
evidence showing that the December 15, 2000, RO letter to Dr. 
Barlekamp was returned as undeliverable at that address; a 
duplicate copy of the veteran's November 1968 audiometric 
examination at service separation; duplicate copies of 
audiometer printouts and reports of private audiometric 
examinations of the veteran at Kenwood Audiological Services 
in February 1973, in October 1984, and in August 1986; a 
duplicate copy of the October 1991 report of audiometric 
testing at Toledo Otolaryngology Group, Inc. (Kenwood 
Audiological Services); and a transcript of the veteran's 
testimony at his hearing held in September 2001 before the 
undersigned Member of the Board sitting at Washington, DC.  

The Board must now determine whether the additional evidence 
submitted since the unappealed rating decision of February 
1995 is both new and material to the issue of service 
connection for bilateral defective hearing, and warrants 
reopening of that claim.  

II.  Analysis

It is well-settled law that the submission of new and 
material evidence by a VA claimant to reopen a previously 
denied claim is a jurisdictional prerequisite to the 
reexamination of the veteran's claim by VA and the Board.  
Without the submission of new and material evidence, the 
Board does not have jurisdiction to review the claim in its 
entirety, and its analysis must end.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996);  Barnett v. Brown,  83 F.3d 1380, 1383-
4 (Fed.Cir. 1996);  Rowell v. Principi, 4 Vet. App. 9, 15 
(1993);  38 U.S.C.A. §§ 5108, 7104(b) (West 1991).

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A. § 7105;  38 C.F.R. § 20.1103 (2001).  The 
governing regulations provide that an appeal consists of a 
timely filed Notice of Disagreement in writing and, after a 
Statement of the Case has been furnished, a timely filed 
Substantive Appeal.  38 C.F.R. § 20.200 (2001).  Pursuant to 
38 U.S.C.A. § 5108 (West 1991), the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

Under  38 C.F.R. § 3.104(a) (2001), a decision of a rating 
agency or other agency of original jurisdiction shall be 
final and binding . . . as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104.  A final and binding 
agency decision shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or [except by clear and unmistakable error].  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  "New" evidence is that which is not 
"merely cumulative" of other evidence in the record, while 
"[m]aterial" evidence is "relevant and probative of the 
issue at hand."  Justus v. Principi, 3 Vet. App. 510, 512 
(1992); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In 
Hodge v. West, 155 F.3d 1356, 1363  (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

In  Elkins v. West, 12 Vet. App. 209 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 
38 U.S.C.A. § 5108.  Then, if new and material evidence has 
been submitted, the Board may proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the 
record, although not its weight, is to be presumed unless the 
evidence is inherently incredible or beyond the competence of 
the witness.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  This presumption is made only for the purpose of 
determining whether the case should be reopened.  Once the 
evidence is found to be new and material and the case is 
reopened, the presumption that it is credible and entitled to 
full weight no longer applies.  Justus, 3 Vet. App. at 513.  
Medical records describing a claimant's current condition are 
not material to the issue of service connection.  Morton v. 
Principi, 3 Vet. App. 508, 509 (1992).  

To the same point, although "new and material evidence" is 
presumed credible, it must be from a competent source.  The 
Court has noted that "lay assertions of medical causation . 
. . cannot serve as the predicate to reopen a claim under  38 
U.S.C.A. § 5108 (West 1991).  Just as the [Board] must point 
to a medical basis other than its own unsubstantiated opinion 
(Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)), the 
veteran cannot meet his initial burden by relying upon his 
own, or his representative's, opinions as to medical matters.  
Nor can the veteran meet the 'new and material evidence' 
burden of 38 U.S.C.A. § 5108 by relying upon such 'evidence'. 
"  Moray v. Brown, 5 Vet. App. 211, 214 (1993), citing 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

The Court has held that where a veteran's service medical 
records clearly reflect an objectively measurable and 
measured worsening of hearing during service, the Board is 
required to determine whether that worsening constituted an 
in-service increase in disability.  Hensley v. Brown,  5 Vet. 
App. 155, 161 (1993).  That decision further held that "a 
claimant may establish direct service connection for a 
hearing disability initially manifest several years after 
separation from service on the basis of evidence showing that 
the current hearing loss is causally related to injury or 
disease suffered in service."  Hensley, at 164.

Reviewing the evidence added to the record since the 
unappealed rating decision of February 1995, the Board finds 
that the duplicate copies of the October 1991 report of 
audiometric testing at Toledo Otolaryngology Group, Inc. 
(Kenwood Audiological Services); the duplicate copy of the 
veteran's original application for VA disability compensation 
benefits, the duplicate copies of the RO development letters 
to Kenwood Hearing Center, Inc., and to Harold Barlekamp, 
M.D., dated in December 1994, with VA Forms 21-4142, and the 
duplicate copy of the December 1994 RO letter to the claimant 
informing him of the action taken and asking that he submit 
medical evidence showing treatment for his claimed 
disabilities from the time of service discharge to the 
present are not new, but are duplicate copies of evidence 
previously received and considered by the RO at the time of 
the unappealed rating decision of February 1995.  As such, 
they do not meet the requirement that evidence submitted to 
reopen a previously finally denied claim be new.  38 U.S.C.A. 
§ 5108 (West 1991);  38 C.F.R. § 3.156 (2001);  Hodge v. 
West,  155 F.3d 1356, 1361-64 (Fed.Cir. 1998).

The duplicate copy of the RO's February 24, 1995, 
notification letter to the veteran, while not considered at 
the time of the February 1995 denial of the veteran's claim 
for service connection for bilateral defective hearing and 
tinnitus, merely documents the notification to the veteran of 
the denial of his claim for service connection for bilateral 
defective hearing and tinnitus, and of his right to appeal 
those determinations.  That evidence is not probative of or 
relevant to the issue of service connection for those 
disabilities, and thus is not material to the issue of 
service connection for those disorders.  

The audiometer printouts and reports of private audiometric 
examinations of the veteran at Kenwood Audiological Services 
in February 1973, in October 1984, and in August 1986 are new 
in the sense that they were not previously reviewed and 
considered at the time of the rating decision of February 
1995.  However, evidence showing that the veteran experienced 
bilateral defective hearing many years following service 
separation does not establish or tend to establish a link or 
relationship between those findings and his period of 
military service.  As noted, at the time of the RO's 1995 
decision, the evidence included reports indicating that the 
veteran had a hearing loss many years after service.  

Further, the cited report of private audiometric examination 
of the veteran in February 1973 shows that the veteran 
reported inservice exposure to gunfire and postservice 
occupational noise exposure without ear protectors, but 
denied earaches, running ears, or ringing ears, and 
characterized his hearing acuity as "good".  However, the 
report of private audiometric examination of the veteran in 
October 1984 shows that the veteran denied inservice exposure 
to gunfire or noise and denied postservice occupational noise 
exposure, denied earaches, running ears, or ringing ears, and 
again characterized his hearing acuity as "good".  The 
report of private audiometric examination of the veteran in 
August 1986 shows that the veteran again reported inservice 
exposure to gunfire and postservice occupational noise 
exposure with occasional use of ear protectors, he denied 
earaches, running ears, or ringing ears, and characterized 
his hearing acuity as "good".  Those records merely serve 
to reiterate the previously established fact that the veteran 
served on active duty with the Army, and that he claims to 
have been exposed to the noise of gunfire during active 
service.  That evidence is not new, but is duplicative, 
reiterative, and cumulative of the veteran's contentions in 
his original application for VA disability compensation 
benefits and in his December 1994 letter to the RO, in which 
he related his current hearing to rifle fire while on active 
duty, evidence which was previously reviewed and considered 
at the time of the prior unappealed denial of the veteran's 
claims in February 1995.  

The Report of Contact (VA Form 119) by the veteran, dated in 
July 1999, merely limits the issues on appeal to that of 
service connection for bilateral defective hearing, and does 
not otherwise address the issue of service connection for 
that disability.  

Additional evidence added to the record includes the 
veteran's October 1999 letter Notice of Disagreement and his 
December 1999 Substantive Appeal (VA Form 9). 
Those documents assert that the veteran had a hearing loss at 
the time of his service separation examination, and that 
medical records from Kenwood Hearing Center (Kenwood 
Audiological Services) show that he had a hearing loss when 
he worked at Doehler Jarvis between 1973 and 1988.  However, 
the veteran's report of audiometric findings on service 
separation examination in November 1968 were previously 
considered at the time of the unappealed rating decision of 
February 1995, and that evidence is not new.  Further, the 
veteran's report of audiometric findings on service 
separation examination do not show a decrease or worsening of 

his hearing acuity during active service, as compared to 
audiometric findings on his service entrance examination, and 
thus do not serve to establish incurrence or aggravation of 
hearing acuity during active service.  

The RO letter to Dr. Barlekamp, dated December 15, 2000, 
again requesting medical records of the veteran; the RO 
letter to the veteran, dated December 15, 2000, informing him 
of that action and that he was responsible for obtaining that 
evidence in a timely fashion; and the evidence showing that 
the December 15, 2000, RO letter to Dr. Barlekamp was 
returned as undeliverable at that address do not constitute 
new and material evidence, but merely serve to establish 
notification to the veteran that specific evidence was needed 
and the RO's compliance with VA's duty to assist. 

The additional evidence submitted includes the veteran's 
sworn testimony at 
a personal hearing held in March 2000 before an RO Hearing 
Officer.  The transcript of that hearing shows that the 
veteran testified that he believes that his current bilateral 
hearing loss was caused by inservice exposure to gunfire on 
the rifle range while posted to Germany and working as a 
supply clerk, weapons and ammunition; that he reported to the 
post medical facility after his left ear popped and lost 
hearing, but was told that his eardrum was not ruptured and 
to keep cotton in his ear temporarily; that he made no 
mention of that incident on service separation examination; 
that following service separation, he was an inspector and 
never worked around heavy noise; that he worked for Doehler 
Jarvis, now closed, and finally got the reports of his 
hearing examinations in the 1970's and 1980's; and that when 
he was given a hearing aid, he gave it back because he could 
not afford to pay $1,000 for it.  He further testified that 
he went back to work for Doehler Jarvis the second time, he 
was told that he had a left-side hearing loss; and that he 
was seeing a doctor who has since closed his office in the 
1970's or 1980's.  A transcript of the testimony is of 
record.

The Board finds that none of the veteran's March 2000 
testimony is both new and material to the issue of service 
connection for bilateral defective hearing.  The 

veteran's original application for VA disability compensation 
benefits, received in November 1994, and his December 1994 
letter to the RO included the same assertions as to his 
military duties while in Germany, his claimed exposure to the 
noise of rifle fire during extended daily rifle practice, and 
his popping sensation in the left ear.  The veteran's service 
medical records, which appear complete and comprehensive, 
reflect no complaint, treatment, or findings of any ear 
disorder during service or on service separation examination, 
and no inservice treatment was claimed by the veteran in his 
original application or in his December 1994 letter to the 
RO.  Further, at the time of service separation, the veteran 
denied any history of hearing loss, running ears, or ear, 
nose or throat trouble.  In order to be material, evidence 
must be relevant and probative.  The veteran's testimony that 
he was told that his eardrum was not ruptured following the 
"popping" sensation in his ear merely serves to confirm the 
absence of any trauma or pathology of the ears during active 
service.  Thus, the veteran's March 2000 testimony is 
essentially confirmatory, reiterative, or cumulative of 
evidence previously submitted and considered at the time of 
the rating decision of February 1995, and is not new and 
material to the issue of service connection for bilateral 
defective hearing.  

The transcript of a hearing held in September 2001 before the 
undersigned Member of the Board sitting at Washington, DC, 
shows that the veteran's representative stated that the 
veteran claimed that his bilateral hearing loss was incurred 
while performing his duties during active service.  He 
acknowledged that the veteran's service medical records were 
negative for complaint or treatment of hearing loss, and that 
postservice hearing loss was first shown in 1973 and 
subsequently.  The veteran testified that his current 
bilateral hearing loss was caused by daily prolonged exposure 
to gunfire on the rifle range, without ear protection, while 
posted to Germany and working as a supply clerk issuing 
weapons and ammunition; that he reported to the post medical 
facility after his left ear popped and lost hearing, but was 
told that his eardrum was not ruptured and to keep cotton in 
his ear and it would get better; that he was not given an 
audiometric examination at that time, and underwent no 
periodic examinations during service; that his ears were not 

bothering him at service separation but he believes that his 
service separation examination revealed a left ear hearing 
loss; that he went to work in 1969, and took 

a hearing test each time he returned to work; that he first 
sought treatment for a hearing loss in the 1980's; that 
although he worked in a factory, he wasn't around noise 
because he was an inspector; that in 1991, he was referred by 
Dr. Barlekamp for a hearing examination; that he had 
undergone no hearing treatment or examination since the 1995 
[VA] hearing examination; and that he was currently employed 
by a VA medical center.  In response to inquiry, he testified 
that Doehler Jarvis was a factory manufacturing automobile 
transmissions; that the series of reports of audiometric 
testing beginning in 1973 were done for Doehler Jarvis; that 
he was unable to obtain any other reports of audiometric 
testing before the company closed down; that he saw Dr. 
Barlekamp in 1990, and was referred for audiometric testing 
in 1991; that Dr. Barlekamp closed his office and moved away, 
and he was unable to obtain his new address or his old 
medical records; and that Dr. Barlekamp never responded to RO 
efforts to obtain medical records of the veteran.  A 
transcript of the testimony is of record.

The Board finds that none of the veteran's September 2001 is 
both new and material to the issue of service connection for 
bilateral defective hearing.  The veteran's original 
application for VA disability compensation benefits, received 
in November 1994, and his December 1994 letter to the RO 
included the same assertions as to his military duties while 
in Germany, his claimed exposure to the noise of rifle fire 
during extended daily rifle practice, and his popping 
sensation in the left ear.  The veteran's service medical 
records, which appear complete and comprehensive, reflect no 
complaint, treatment, or findings of any ear disorder during 
service or on service separation examination, and no 
inservice treatment for ear problems was claimed by the 
veteran in his original application or in his December 1994 
letter to the RO.  The veteran's testimony that he was told 
during service that his eardrum was not ruptured following 
the "popping" sensation in his ear merely serves to confirm 
the absence of any trauma or pathology of the ears during 
active service, and the veteran testified that he was not 
given an audiogram at that time and did not undergo periodic 
testing during active service.  While the veteran again 
testified as to his belief that he had a left ear hearing 
loss on service separation examination, that is the identical 
contention raised in his original application in November 
1994 
and his December 1994 letter to the RO, and is not new.  
Further, at the time of service separation, the veteran 
denied any history of hearing loss, running ears, or ear, 
nose or throat trouble, and the audiometric studies show that 
his bilateral hearing acuity at all levels was equal to or 
better than at service entry, and no hearing loss 
constituting a disability was shown at service separation.  
Thus, the veteran's September 2001 testimony is essentially 
confirmatory, reiterative, or cumulative of evidence 
previously submitted and considered at the time of the rating 
decision of February 1995, and is not new and material to the 
issue of service connection for bilateral defective hearing.   

Taken as a whole, the Board finds that the addition evidence 
submitted which consists of the veteran's oral and written 
statements to the effect that his bilateral defective hearing 
was sustained due to the noise of prolonged daily rifle fire 
during active duty, and that a hearing loss was shown at 
service separation, is not new and material evidence.  These 
statements are essentially reiterative of previous 
contentions of the veteran when he filed his original claim 
in November 1994 and his December 1994 letter to the RO.  As 
the probative value of these statements had been previously 
assessed and rejected by the RO in its prior final denial of 
his claim in February 1995, these statements are redundant of 
prior contentions and do not constitute new and material 
evidence.  See Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992).

Additional evidence and testimony that left ear hearing loss 
was shown in 1973, and that bilateral defective hearing was 
shown in 1984 and subsequently does not serve to establish 
that bilateral defective hearing was incurred during active 
service, and thus is not relevant to the issue of service 
incurrence of bilateral defective hearing.  The previous RO 
decision of February 1995 considered medical evidence showing 
that the veteran currently had bilateral defective hearing 
which was not shown during active service, and the additional 
evidence showing postservice hearing loss in 1973 and 
subsequently, but not during active service, is cumulative 
and redundant of prior medical evidence and does not 
constitute new and material evidence.  See Reid,  2 Vet. App. 
at 315.

The Board notes, in passing, that all correspondence mailed 
to the veteran by the RO and subsequently returned because of 
an improper address was subsequently mailed to the veteran's 
correct address of record, and that he has not denied 
receiving any such mailings.  Further, the RO has requested 
all medical evidence identified by the veteran, and the 
veteran was notified both in December 1994 and in December 
2000 that needed evidence had been requested from Dr. 
Barlekamp.  Further, the veteran was informed in RO letters 
in July 1999 and in October 1999, and in the Statement of the 
Case and Supplements thereto, that new and material evidence 
was needed to reopen his claim, the nature of such evidence, 
and of his responsibility to submit that evidence.  The 
veteran's assertion that he was not informed that medical 
evidence from Dr. Barlekamp was needed and being sought is 
without merit, particularly in view of his sworn testimony 
that he attempted to obtain such evidence and that he knew 
that that Dr. Barlekamp had closed his office and moved away.  
In any event, evidence showing that the veteran had hearing 
loss in 1990 or 1991, many years after final service 
separation, would not establish or tend to establish the 
service incurrence of that disability, and the veteran had 
indicated that he did not tell Dr. Barlekamp of his military 
history.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board concludes that the additional evidence 
submitted by the veteran in order to reopen his claim of 
entitlement to service connection for bilateral defective 
hearing is either not new, or does not bear directly and 
substantially upon the specific matters under consideration 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  The Board finds 
that new and material evidence has not been submitted, and 
the veteran's claim of entitlement to service connection for 
hearing loss and his claim of entitlement to service 
connection for bilateral defective hearing is not reopened, 
and the unappealed rating decision of February 1995 remains 
final.  The benefit sought on appeal remains denied.

ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for residuals 
of a nasal fracture, the benefit sought on appeal is denied.


		
	G. H. SHUFELT
                                      Member, Board of 
Veterans' Appeals

 

